Archer Daniels Midland Company 4666 Faries Parkway Decatur, Il62526 April 7, VIA FACSIMILE (202)772-9368 Mr. Karl Hiller Branch Chief Division of Corporate Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549-7010 Re:Archer-Daniels-Midland Company Form 10-K for Fiscal Year Ended June 30, 2008 Filed August 29, 2008 Form 10-Q for Fiscal Quarter Ended September 30, 2008 Filed November 10, 2008 Form 10-Q for Fiscal Quarter Ended December 31, 2008 Filed February 9, 2009 Response Letter Dated March 10, File No. 001-00044 Dear Mr.
